Citation Nr: 9921404	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-05 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable disability rating for hearing 
loss.

2.  Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD), on appeal from the 
initial grant of service connection.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
September 1969. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  
A February 1998 rating decision, in pertinent part, denied a 
compensable disability rating for the veteran's hearing loss.  A 
September 1998 Hearing Officer's decision granted service 
connection for PTSD, with assignment of a 30 percent disability 
rating.

The February 1998 rating decision also denied entitlement to 
service connection for tinnitus and a left arm disorder.  The 
veteran perfected his appeal to the Board as to these issues.  
See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.302 (1998).  
However, the Hearing Officer's decision of September 1998 granted 
service connection for tinnitus, with assignment of a 10 percent 
disability rating, and for residuals of shell fragment wound to 
the left arm, with assignment of a zero percent disability 
rating.  The veteran was informed in the September 1998 
supplemental statement of the case that this was a full grant of 
the benefits sought on appeal.  The veteran has not indicated 
further disagreement with that decision; therefore, these issues 
are no longer before the Board.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) (The issue of the amount of compensation 
for a service-connected disability is a different issue than 
entitlement to service connection for that disability, and a 
second Notice of Disagreement must be filed by the veteran in 
order to initiate appellate review concerning the issue of 
compensation.)

In May 1999, a hearing was held before the undersigned, who is 
the Board member making this decision and who was designated by 
the Chairman to conduct that hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West Supp. 1999).


FINDINGS OF FACT

1.  The veteran's claims are plausible, and sufficient evidence 
has been obtained for correct resolution of these claims.

2.  The veteran's bilateral hearing loss is currently manifested 
by puretone threshold averages of 50-56 decibels in the right ear 
and 58 decibels in the left ear, with speech recognition ability 
of 88-96 percent for the right ear and 82-88 percent for the left 
ear, resulting in Level "I" or "II" hearing for the right ear 
and Level "III" or "IV" hearing for the left ear. 

3.  The veteran's PTSD is manifested by disturbances of mood such 
as depression and anger, some combat-related dreams, 
hypervigilence, decreased interest, intrusive thoughts, and sleep 
impairment, resulting in moderate social and occupational 
impairment.


CONCLUSIONS OF LAW

1.  The veteran has stated well-grounded claims for increased 
evaluation for his bilateral hearing loss and for higher 
evaluation of PTSD on appeal from the initial grant, and VA has 
satisfied its duty to assist him in development of these claims.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 (1998).

2.  The criteria for a compensable disability rating for the 
veteran's service-connected bilateral hearing loss are not met. 
38 U.S.C.A. §§ 1155 and 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.85, and 4.87, Diagnostic Code 6100 (1998); 38 C.F.R. 
§ 4.85 and 4.87, as amended by 64 Fed. Reg. 25202 through 25210 
(May 11, 1999).

3.  The criteria for a disability rating in excess of 30 percent 
for PTSD have not been met since the initial grant of service 
connection.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.125, 4.126, and 4.130, Diagnostic Code 9411 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran has been service-connected for hearing loss since his 
separation from service.  A March 1970 rating decision granted 
service connection for hearing loss based on aggravation, with 
assignment of a zero percent (noncompensable) disability rating.  
The zero percent evaluation has been confirmed and continued in 
several subsequent rating decisions.

In September 1997, the veteran filed a claim for an increased 
rating for his hearing loss, as well as a claim for service 
connection for PTSD.  The RO obtained his VA medical records for 
treatment between September 1996 and April 1997.  No psychiatric 
treatment was shown.  In September 1996, the veteran underwent an 
audiological assessment for his hearing aid requirements.  It was 
noted that his hearing loss will cause difficulty in daily 
communication; however, hearing aids have proven beneficial. 

On the authorized audiological evaluation in February 1998, 
puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
35
70
85
LEFT
25
25
45
80
85

The puretone threshold average was 56.25 decibels for the right 
ear and 58.75 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 88 percent in the right 
ear and of 82 percent in the left ear.

A February 1998 rating decision, inter alia, denied a compensable 
disability rating for the veteran's hearing loss and denied 
service connection for PTSD.  He had a personal hearing at the RO 
in April 1998.  With respect to his hearing loss, he testified 
that he could not wear his hearing aids at work, and he had 
difficulty understanding the spoken word, especially with any 
background noise.  He had to ask people to repeat what was said.

Since the veteran has been granted service connection for PTSD, 
his testimony regarding his inservice stressors will not be 
discussed.  He stated that he had intrusive thoughts about his 
Vietnam experiences, and he was "skittish" around loud noises.  
He was vigilant around the house, checking the windows and locks.  
He had been married six times and is currently separated from his 
seventh wife.  He had had difficulties with these relationships 
because of his anger.  He had difficulty sleeping at night.  He 
classified his relationship with his children as "less than 
satisfactory" and indicated that he felt alienated from them.  
He did not take any psychiatric medications nor was he receiving 
psychiatric treatment.  He has been employed as a fire 
extinguisher sales and serviceman for twelve years.  This is his 
longest period of employment.  He was previously an electrician, 
but he had problems with his job due to his anger and difficulty 
dealing with his bosses.  Sometimes he has to leave work to be 
alone for awhile.

In August 1998, the veteran underwent an additional authorized 
audiological evaluation.  Puretone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
65
85
LEFT
20
25
40
85
85

The puretone threshold average was 50 decibels for the right ear 
and 58.75 decibels for the left ear.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and of 
88 percent in the left ear.

The veteran also underwent a VA psychiatric examination.  It was 
noted that he was not taking any medications or receiving any 
treatment.  He stated that he had several nightmares per week, 
but not all of them were about war.  Some nightmares were about 
his wife leaving him.  He sometimes had intrusive thoughts, 
particularly when he saw fog.  Loud noises startled him.  He 
stated that he did not do well in crowds, and he avoided large 
functions.  He went to restaurants, but he sat toward the back or 
in a corner.  He went to stores, where he was somewhat vigilant.  
He avoided watching war movies because they bothered him.  He 
continued to work for the fire extinguisher company.  He had some 
problems getting along with co-workers, but he did not have to 
stay in the shop so he was able to keep the job.  He stated that 
lately he was not a happy person and nothing satisfied him.  He 
reported some anhedonia.  He spent his time maintaining his 
house, or he sometimes just drove around.  He saw his daughter 
every other weekend, and he stated that they got along well.  

On the mental status examination, the veteran was casually 
groomed and conversed readily with the examiner.  He was fully 
cooperative.  Rate and rhythm of speech were within normal 
limits.  His predominant mood was of violent depression, and 
affect was appropriate to content.  His thought processes and 
associations were logical and tight.  No gross impairment of 
memory was observed.  He was oriented.  He did not complain of 
hallucinations, and no delusions were noted.  His judgment and 
insight were adequate.  He denied any suicidal or homicidal 
intent, but he reported occasional ideations.  The Global 
Assessment of Functioning (GAF) score was 57. 

In May 1999, the veteran had a personal hearing before the Board.  
With respect to his hearing loss, he stated that he could not 
wear his hearing aids at work because he worked around chemicals 
and sweated a lot, which would interfere with the hearing aid 
components.  He had difficulty understanding someone if he was 
not directly facing them. 

With respect to his PTSD, the veteran stated that he was not so 
much having nightmares as restlessness.  He had awakened in the 
middle of the night thinking he was in Vietnam.  He felt that his 
prior marriages ended because of his psychiatric symptoms.  He 
had been separated from his current wife for about a year.  He 
continued to work for the fire extinguisher company.  He stated 
that he did not have problems meeting with the public and dealing 
with customers.  He stated that the only reason he had been able 
to keep this job for almost 15 years was because he was out of 
the office most of the time and was his own boss.  He had taken 
sick days when he felt too emotional to go to work.  His only 
social activity was attending church.  He indicated that when he 
had intrusive thoughts, it became difficult to concentrate.


II. Legal Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim for 
an increased disability rating is well grounded if the claimant 
alleges that a service-connected condition has worsened.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In this 
case, the veteran has complained of increased difficulties due to 
his hearing loss disorder; therefore, he has satisfied the 
initial burden of presenting a well-grounded claim.  With respect 
to his PTSD, he perfected his appeal as to the initial grant of 
service connection and original assignment of a disability 
rating; therefore, this claim continues to be well grounded.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

VA has a duty to assist the veteran in the development of facts 
pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103 (1998).  The duty to assist includes, when 
appropriate, the duty to conduct a thorough and contemporaneous 
examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 
(1991).  In addition, where the evidence of record does not 
reflect the current state of the veteran's disability, a VA 
examination must be conducted.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In this case, the RO provided the veteran appropriate VA 
examinations.  He has also had two personal hearings in 
accordance with his requests.  There is no indication of 
additional treatment records that the RO failed to obtain.  
Sufficient evidence is of record to properly rate the veteran's 
service-connected disabilities.  Accordingly, no further 
assistance to the veteran is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

After the veteran disagreed with the original disability rating 
assigned for his PTSD, the RO issued a Statement of the Case 
(SOC) that essentially addressed the issue as entitlement to an 
increased evaluation.  The United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court) has held that there is a distinction between a 
claim based on disagreement with the original rating awarded and 
a claim for an increased rating.  Fenderson v. West, 12 Vet. App. 
119 (1999).  The distinction may be important in determining the 
evidence that can be used to decide whether the original rating 
on appeal was erroneous and in determining whether the veteran 
has been provided an appropriate SOC.  Id. at 126 and 132.  With 
an initial rating, the RO can assign separate disability ratings 
for separate periods of time based on the facts found.  Id. at 
126.  With an increased rating claim, "the present level of 
disability is of primary importance."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  This distinction between disagreement 
with the original rating awarded and a claim for an increased 
rating is important in terms of VA adjudicative actions.  
Fenderson, 12 Vet. App. at 132.

The SOC provided to the veteran incorrectly identified the issue 
on appeal.  The veteran was not prejudiced by this error in the 
circumstances of this case.  The October 1998 SOC indicated that 
all the evidence of record at the time of the September 1998 
Hearing Officer's decision was considered in assigning the 
original disability rating for the veteran's PTSD.  The RO did 
not limit its consideration to only the recent medical evidence 
of record, and did not therefore violate the principle of 
Fenderson. 

Despite the incorrect phrasing of the issue on appeal in the SOC, 
the RO complied with the substantive tenets of Fenderson in its 
adjudication of the veteran's claim.  The veteran has been 
provided appropriate notice of the pertinent laws and regulations 
and has had his claim of disagreement with the original rating 
properly considered based on all the evidence of record.  In the 
particular circumstances of this case, it would be pointless to 
remand the veteran's PTSD claim in order to instruct the RO to 
issue a SSOC that correctly identified the issue on appeal.  Any 
error in the RO's phrasing of the issue on appeal in the SOC was 
not prejudicial to the veteran.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 
4.2 (1998).  The primary concern in a claim for an increased 
evaluation for a service-connected disorder is the current level 
of disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1 and 4.2 (1998).  With respect to the veteran's appeal from 
the initial rating assigned for his PTSD, the entire body of 
evidence is for equal consideration.  Consistent with the facts 
found, the rating may be higher or lower for segments of the time 
under review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999); cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where an increased rating is at 
issue, the present level of the disability is the primary 
concern).  Such staged ratings are not subject to the provisions 
of 38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The Board 
will consider all evidence in determining the appropriate 
evaluation for the veteran's PTSD.

It is also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(1998), and to resolve any reasonable doubt regarding the extent 
of the disability in the veteran's favor.  38 C.F.R. § 4.3 
(1998).  If there is a question as to which evaluation to apply 
to the veteran's disability, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  

Hearing loss

The veteran's bilateral hearing loss is rated under Diagnostic 
Code 6100.  During the pendency of this appeal, regulatory 
changes amended the VA Schedule for Rating Disabilities, 
38 C.F.R. § Part 4 (1998), including the rating criteria for 
evaluating a hearing loss disorder.  This amendment was effective 
June 10, 1999.  See 64 Fed. Reg. 25202 through 25210 (May 11, 
1999).  

When a law or regulation changes after a claim has been filed but 
before the administrative appeal process has been concluded, VA 
must apply the regulatory version that is more favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, the 
veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Rhodan v. 
West, 12 Vet. App. 55 (1998); see also 38 U.S.C.A. § 5110(g) 
(West 1991).  Therefore, the Board must evaluate the veteran's 
claim for an increased rating from June 10, 1999, under both the 
old criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is most 
favorable to his claim, if indeed one is more favorable than the 
other.

The new regulations were not in effect when the 1998 rating 
decision was made, and the RO has not considered the new 
regulations.  Also, the veteran has not been given notice of the 
new regulations.  However, it is not necessary to remand this 
claim since he is not prejudiced by the Board's consideration of 
the new regulations in the first instance.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  The amended regulations did not result 
in any substantive changes.  Essentially, the old and new 
regulations for evaluating a hearing loss disorder are identical.  
See 64 Fed. Reg. 25202 (May 11, 1999) (discussing the method of 
evaluating hearing loss based on the results of puretone 
audiometry results and the results of a controlled speech 
discrimination test and indicating that there was no proposed 
change in this method of evaluation).  In this case, neither 
rating criteria can be more favorable to the veteran's claim 
since the criteria are identical.  The amended regulations did 
incorporate some explanatory comments concerning VA's method of 
evaluating a hearing loss disorder, and these comments will be 
discussed where appropriate.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (1998).  
Under these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing threshold 
level as measured by pure tone audiometry tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  See 
38 C.F.R. § 4.85(a) and (d) (1999), as amended by 64 Fed. Reg. 
25202 through 25210 (May 11, 1999).  

To evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. §§ 4.85 and 4.87, Diagnostic Code 
6100; Table VI (1998); 38 C.F.R. § 4.85(b) and (e) (1998), as 
amended by 64 Fed. Reg. 25202 through 25210 (May 11, 1999).  
Tables VI and VII are reproduced below.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  The amended regulations 
changed the title of Table VI from "Numeric Designations of 
Hearing Impairment" to "Numeric Designations of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination."  See 64 Fed. Reg. 25202 (May 11, 1999).  
Moreover, Table VII was amended in that hearing loss is now rated 
under a single code, that of Diagnostic Code 6100, regardless of 
the percentage of disability.  See 64 Fed. Reg. 25204 (May 11, 
1999). 




TABLE VI
Numeric Designation of Hearing Impairment
Based on Puretone Threshold Average and Speech 
Discrimination
Percent of
Discrimination				Average Puretone Decibel Loss

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-
100
I
I
I
II
II
II
III
III
IV
84-
90
II
II
II
III
III
III
IV
IV
IV
76-
82
III
III
IV
IV
IV
V
V
V
V
68-
74
IV
IV
V
V
VI
VI
VII
VII
VII
60-
66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-
58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-
50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-
42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI


Table VII
Percentage Evaluations for Hearing Impairment

LEVEL OF HEARING IN
BETTER EAR
XI

100
*











X

90

80










IX

80

70

60









VII
I

70

60

50

50








VII

60

60

50

40

40







VI

50

50

40

40

30

30






V

40

40

40

30

30

20

20





IV

30

30

30

20

20

20

10

10




III

20

20

20

20

20

10

10

10

0



II

10

10

10

10

10

10

10

0

0

0


I

10

10

0

0

0

0

0

0

0

0

0



XI
X
IX
VII
I
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR


The results of the 1998 audiograms, as indicated above, showed 
that the veteran's hearing loss is properly evaluated as zero 
percent disabling.  Based on an 88 percent speech recognition 
score and a 56-decibel puretone threshold average as shown in 
February 1998, Table VI indicates a designation of Level "II" 
for the right ear.  Based on an 82 percent speech recognition 
score and a 58-decibel puretone threshold average as shown in 
February 1998, Table VI indicates a designation of Level "IV" 
for the left ear.  When applied to Table VII, the numeric 
designations of "II" for the better ear and "IV" for the 
poorer ear translated to a zero percent evaluation.  Based on a 
96 percent speech recognition score and a 50-decibel puretone 
threshold average as shown in August 1998, Table VI indicates a 
designation of Level "I" for the right ear.  Based on an 88 
percent speech recognition score and a 58-decibel puretone 
threshold average as shown in August 1998, Table VI indicates a 
designation of Level "III" for the left ear.  When applied to 
Table VII, the numeric designations of "I" for the better ear 
and "III" for the poorer ear also translated to a zero percent 
evaluation.  Therefore, the veteran's service-connected hearing 
loss is properly assigned a noncompensable disability rating.  
38 C.F.R. § 4.85, Tables VI and VII (1998).

The amended regulations added two new provisions for evaluating 
veterans with certain patterns of hearing impairment that cannot 
always be accurately assessed under § 4.85 because the speech 
discrimination test may not reflect the severity of communicative 
functioning that these veterans experience.  See 64 Fed. Reg. 
25203 (May 11, 1999).  The first new provision, that of 38 C.F.R. 
§ 4.86(a), indicates that if puretone thresholds in any four of 
the five frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 
55 decibels or more, an evaluation can be based either on Table 
VI or Table VIa, whichever results in a higher evaluation.  See 
64 Fed. Reg. 25209 (May 11, 1999).  This provision corrects for 
the fact that with a 55-decibel threshold level (the level at 
which speech becomes essentially inaudible) the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and speech 
discrimination tests may therefore not be possible or reliable.  
Id.

The second new provision, that of 38 C.F.R. § 4.86(b), indicates 
that when the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral 
designation for hearing impairment will be chosen from either 
Table VI or Table VIa, whichever results in the higher numeral, 
and that numeral will then be elevated to the next higher Roman 
numeral.  Id.  This provision compensates for a pattern of 
hearing impairment that is an extreme handicap in the presence of 
any environmental noise, and a speech discrimination test 
conducted in a quiet room with amplification of sound does not 
always reflect the extent of impairment experienced in the 
ordinary environment.  Id.  Table VIa is reproduced below.  The 
amended regulations changed the title of Table VIa from "Average 
Puretone Decibel Loss" to "Numeric Designation of Hearing 
Impairment Based Only on Puretone Threshold Average."  See 64 
Fed. Reg. 25202 (May 11, 1999). 


TABLE VIa
Numeric Designation of Hearing Impairment
Based Only on Puretone Threshold Average

		Average Puretone Decibel Loss
0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VII
I
IX
X
XI


Neither of these new provisions applies to the veteran's 
situation.  Although some of the puretone thresholds shown on the 
1998 VA examinations were 55 decibels are greater, such findings 
were not present in four of the five frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz.  In both February and August 1998, 
findings of 55 decibels or greater were present in two 
frequencies for each ear.  Furthermore, neither of these 
audiometric evaluations showed puretone thresholds of 70 decibels 
or more at 2000 Hertz.  

In determining whether a higher rating is warranted for a disease 
or disability, VA must determine whether the evidence supports 
the veteran's claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Although the Board sympathizes with the 
veteran's difficulties due to hearing loss, the Board is 
constrained to abide by VA regulations.  In light of the above, 
the Board finds that the preponderance of the evidence is against 
his claim for a compensable disability rating for bilateral 
hearing loss.

PTSD

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The current 30 percent disability rating 
requires:   

Occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such symptoms 
as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, 
directions, or recent events).

The criteria for a 50 percent disability rating are:

Occupational and social impairment with 
reduced reliability and productivity due to 
such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than 
once a week; difficulty in understanding 
complex commands; impairment of short- and 
long-term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining effective work 
and social relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control (such 
as unprovoked irritability with periods of 
violence); spatial disorientation; neglect 
of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting; inability to establish and 
maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130 (1998).

The medical evidence shows assignment of a GAF score of 57.  A 
GAF score of 51-60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders at 44-47 (4th ed. 1994).  
A GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for mental 
disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Neither the objective medical evidence nor the veteran's 
statements regarding his symptomatology approximated the criteria 
for a 50 percent or higher disability rating.  The evidence 
indicates that he does have disturbances of motivation and mood, 
as well as difficulty establishing and maintaining effective work 
and social relationships.  However, there is no evidence that his 
reliability and productivity are affected by his mood 
disturbances or difficulty with relationships.  He has said he 
has no problems dealing with customers and is able to avoid 
dealing with coworkers.  There is no evidence that he meets the 
other criteria for a 50 percent disability rating such as panic 
attacks more than once a week, flattened affect, impaired 
judgment, impaired memory, impaired abstract thinking, difficulty 
understanding complex commands, or speech impairment.  

The veteran's symptoms do fit the criteria for the 30 percent 
disability rating such as occasional decreases in work efficiency 
due to symptoms such as depression, anxiety, and chronic sleep 
impairment.  He has been able to maintain his employment for 
close to 15 years despite his difficulties dealing with co-
workers.  He is able to do so because he is basically out of the 
office most of the time.  He clearly only experiences occasional 
decreases in work efficiency and intermittent periods of 
inability to perform occupational tasks, as evidenced by his 
testimony that he occasionally takes a sick day or leaves work to 
spend time alone.  The current 30 percent disability rating 
contemplates such impairment.  The criteria for a 30 percent 
disability rating also indicate that the veteran is generally 
functioning satisfactorily with routine behavior, self-care, and 
normal conversation.  This is clearly the veteran's situation.  
He is able to function well in life and care for himself.  He had 
a normal conversation during his VA examination.  The Board 
concludes that the overall disability picture does not more 
nearly approximate the 50 percent criteria such as to warrant an 
increased rating, and it does not even approach the 
symptomatology required for a 70 or 100 percent evaluation.  
38 C.F.R. § 4.7 (1998).

The GAF score of 57 supports this conclusion.  This score 
reflects moderate impairment in social and occupational 
functioning, consistent with no more than a 30 percent disability 
rating.  The veteran experiences no delusions or hallucinations.  
He apparently occasionally has suicidal or homicidal ideations, 
but he has no intent.  His speech is logical and coherent.  His 
symptoms are not so disabling to him that he requires psychiatric 
medications or any treatment.

The evidence does not show that the criteria for a disability 
rating in excess of 30 percent are met.  The Board has considered 
the requirement of 38 C.F.R. § 4.3 to resolve any reasonable 
doubt regarding the level of the veteran's disability in his 
favor.  However, for the reasons discussed above, the objective 
medical evidence does not create a reasonable doubt regarding the 
level of his disability from PTSD.  Therefore, the preponderance 
of the evidence is against assignment of a disability rating in 
excess of 30 percent for PTSD under Diagnostic Code 9411.  



ORDER

Entitlement to a compensable disability rating for hearing loss 
is denied.

Entitlement to a disability rating in excess of 30 percent for 
PTSD is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

